Citation Nr: 1756544	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-05 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for heart valve replacement, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for prostatitis, evaluated as 10 percent disabling prior to August 31, 2012, and 20 percent thereafter (excluding periods of a temporary total rating, during which time a 100 percent evaluation is in effect).

3.  Entitlement to an initial compensable rating for a linear scar, post-heart valve replacement.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 1999 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the April 1999 rating decision, the RO granted service connection for prostatitis and assigned a noncompensable rating, effective May 26, 1998.  The Veteran filed a timely notice of disagreement in June 1999.  Subsequently, in a July 1999 rating decision, the RO increased the rating for the service-connected prostatitis to 10 percent disabling, effective April 23, 1998.  In an April 2001 rating decision, a temporary total evaluation based on surgical or other treatment necessitating convalescence for the Veteran's service connected prostate condition was assigned from December 4, 2000 to February 1, 2001.  The 10 percent rating was assigned thereafter.  Notwithstanding, a Statement of the Case was not issued.  Thus, the claim regarding entitlement to an initial increased rating for prostatitis has been pending since the April 1999 rating decision.

The August 2013 rating decision granted service connection for a linear scar as a residual of heart valve replacement and assigned a noncompensable rating, effective August 31, 2012.  The rating decision also denied entitlement to increased ratings for residuals of heart valve replacement and prostatitis and entitlement to a TDIU.

This appeal was before the Board in November 2015 at which time it was remanded for additional evidentiary development.  A review of the record shows that the RO has complied with the remand instructions regarding the matters adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998).

While the matter was in remand status, in a November 2016 rating decision, the evaluation for the Veteran's service-connected prostatitis was increased to 20 percent disabling, effective August 31, 2012.

The issues of service connection for coronary artery disease (CAD), atrial fibrillation, right mitral insufficiencies, mitral valve replacement, and coronary artery bypass grafting(CABG) have been raised by the record in a VA 21-526EZ Fully Developed Claim Application received in October 2013, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to an initial increased rating for prostatitis, entitlement to an increased rating for heart valve replacement, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's scars have been non-painful, non-tender, stable, linear, and of less than 6 square inches in area.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for a linear scar, post-heart valve replacement have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7802, 7804, 7805 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Scars not of the head, face or neck are rated under Diagnostic Codes 7801 - 7805.  
Diagnostic Code 7800 provides the rating criteria for scar or disfigurement of the head, face, or neck, and is therefore inapplicable to the Veteran's heart valve replacement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The Veteran's scars have been rated under Diagnostic Code 7805, which contemplates scars, other.  

Under Diagnostic Code 7801, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, is deep or causes limited motion, and involves an area or areas of at least 6 square (sq.) inches (39 square cm.), but less 12 sq. inches (77 sq. cm.).  A 20 percent disability evaluation is warranted for when it involves an area or areas of at least 12 sq. inches (77 sq. cm.), but is less than 72 sq. inches (465 sq. cm.).  A 30 percent disability evaluation is warranted when it involves an area or areas at least 72 sq. inches (465 sq. cm.), but less than 144 sq. inches (929 sq. cm.).  A 40 percent evaluation is warranted when it involves an area or areas is at least 144 sq. inches (929 sq. cm.), or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2017).  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  Id. at Note 1. 

Under Diagnostic Code 7802, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, that are superficial and nonlinear, and involves an area or areas at least 144 sq. inches (929 sq. cm.), or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2017).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  Id. at Note 1. 

Under Diagnostic Code 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (1)-Note (2).

Under Diagnostic Code 7805, scars, other, including linear scars, and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 are to have any disabling effects not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.

Factual Background

The Veteran underwent a VA examination in June 2013 for his service-connected heart disability.  At that time it was noted that the Veteran had a vertical liner scar from his valve replacement and then again from bypass surgery.  The scar was stable, not painful, and measured 25 by 0.25 centimeters.  

The Veteran underwent a VA scars/disfigurement examination in July 2016.  At that time, it was noted that the Veteran had one scar overlying the sternum and 2 to 4 scars located on the upper abdomen.  The scars were not painful or unstable and did not have frequent loss of covering of covering of skin over the scar.  The scar overlying the sternum measured 24 by 1 centimeters.  The remaining scars measured 2 by 1 centimeters.  There were no scars causing disfigurement of the head, face, or neck resulting in limitation of function.  The examiner opined that the scars were well-healed, stable, and non-painful.

Analysis

Applying criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against assignment of an initial compensable rating for the Veteran's linear scar, post-heart valve replacement.

In this regard, the evidence does not suggest that the Veteran has a deep linear scar, a scar that causes limitation of motion, or a scar that is superficial and unstable or painful.  During the June 2013 VA examinations, it was noted that the Veteran had a vertical liner scar that was stable, not painful, and measured 25 by 0.25 centimeters.  There is no indication that the scar was deep, painful, or unstable.  The July 2016 VA examiner noted that the Veteran had 4 scars with one scar measuring 24 by 1 centimeters and the remaining scars measuring 2 by 1 centimeters.  The examiner determined that the scars were well-healed, stable, and non-painful.  There was no limitation of function due to the scars.  Thus, an initial compensable rating is not warranted under the criteria for scar.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804.

Additionally, Diagnostic Code 7805 provides that any disabling effect not considered in a rating provided under Diagnostic Codes 7800-04 should be rated under an appropriate diagnostic code.  Here, the Veteran has not described, and the VA examinations did not reveal, any disabling effects of his scars.  As noted herein, the July 2013 VA examiner determined that there was no limitation of function due to the scars.  Therefore an additional rating under Diagnostic Code 7805 is not warranted.  38 C.F.R. § 4.118. 

In sum, the criteria for an initial compensable rating have not been shown at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Thus, the Board determines that the preponderance of the evidence is against the assignment of an initial compensable rating for the Veteran's linear scar, post-heart valve replacement.  38 C.F.R. § 4.7.



ORDER

Entitlement to an initial compensable rating for a linear scar, post-heart valve replacement is denied.


REMAND

Prostatitis

As detailed herein, the Board finds that the Veteran's increased rating claim for prostatitis has been pending since the April 1999 rating decision.  While records from 2010 to the present have been associated with the claims file, records for the Veteran's service-connected prostatitis from December 2000 to December 2010 have not been retrieved.  In light of the foregoing, on remand, all outstanding VA treatment records for the Veteran's prostatitis, to specifically include records dating from December 2000 to December 2010, must be obtained.

Heart Valve Replacement

The Veteran underwent a VA examination in July 2016.  However, in correspondence received in November 2017, the Veteran indicated that he had heart valve surgery in October 2017.  In support of his contention, he submitted medical records confirming the reported surgical procedure.  Given the evidence indicating that the Veteran's service-connected disability has changed since the last VA medical examination, he should be provided a VA examination to assess the current severity of his service-connected heart valve replacement.

TDIU

The Veteran asserts that entitlement to a TDIU is warranted.  He is service connected for heart valve replacement, rated as 30 percent disabling; prostatitis, rated as 10 percent disabling prior to August 31, 2012 and 20 percent thereafter; and liner scars, rated as noncompensable.  His combined disability rating is 40 percent.  Accordingly, he does not meet the percentage threshold requirements set forth under 38 C.F.R. § 4.16(a).  Notwithstanding, the Veteran asserts that he is unemployable due to his service-connected disabilities.

While the Veteran currently fails to meet the criteria for a schedular a TDIU, the evidence indicates that he is unemployable due to his service-connected heart disability.  In this regard, in the report of the July 2016 examination, the examiner indicated that the Veteran's service-connected disabilities would cause him functional limitations and would allow gainful sedentary, but not physical employment, due to the fatigue caused by his valvular heart disease.  However, the evidence available to the Board does not indicate that the Veteran's past work experience included sedentary employment.  Notably, in the report of the June 2013 VA examination, the Veteran reported that he worked at a power plant, but retired in early 2010 as he was unable to perform the expanded duties of his job.  Thereafter, he started a lawn business.  Given the record on appeal, the Board finds that referral of the TDIU claim to the Director of Compensation Service for extraschedular consideration is warranted.

Additionally, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake the necessary efforts to obtain any outstanding and relevant VA medical records pertaining to the Veteran's prostatitis, to include records dated from December 2000 to December 2010.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected heart valve replacement.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection.

The examiner should make specific findings as to (1) whether the Veteran has chronic congestive heart failure, or more than one episode of acute congestive heart failure in the past year; (2) the Veteran's workload in metabolic equivalents (METs), and whether it results in dyspnea, fatigue, angina, dizziness, and/or syncope; and (3) whether the Veteran has left ventricular dysfunction, and, if so, the percentage of ejection fraction.

The examiner should also describe the functional impairment the Veteran's heart disability has on his daily life, to include any potential employment. 

The examiner must provide a complete rationale for all opinions expressed.

3.  Refer the claim for a TDIU to the Director, Compensation Service for a determination under 38 C.F.R. § 4.16(b) and notify the Veteran of such action.

4.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond. The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


